Citation Nr: 1448188	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that granted service connection and assigned an initial rating of 10 percent for PTSD.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran was afforded a VA examination for PTSD.  At the examination, the Veteran reported that he worked at a plant nursery, went turkey and deer hunting with a couple of friends, went fishing with a friend, and was active on a bowling league.

At the November 2012 Board hearing, the Veteran reported worsening PTSD symptoms since the May 2012 VA examination.  See Hearing Transcript at 15. Specifically, he testified that he did not have a lot of friends and generally stayed at home.  He asserted that he did not participate in any social groups or attend neighborhood gatherings.  He described that he had difficulty sleeping and the need to use notes at work because of memory loss.  He endorsed increased anxiety since the last examination, which contributed to his being unable to do the things he loved like hunting and fishing.  

Since the May 2012 VA examination, there is little evidence in the claims file which adequately describes the current severity of his PTSD.  He denied being an active mental health patient.  Thus, as there may have been significant changes in his PTSD symptoms since the previous examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, it should be determined whether the Veteran now receives mental health treatment, and if so, any current treatment records should be identified and obtained before a decision is rendered in this case. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine if he has received any mental health treatment since the date of the hearing in November 2012, and if so, identify and obtain any VA or private mental health treatment records.

2. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted. All indicated studies should be completed. 

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V) and explain the significance of the score. The examiner should also specifically comment on whether the Veteran is unemployable due solely to his service-connected psychiatric disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



